PROSPECTUS February 1, 2010 Madison Mosaic Tax-Free Trust Virginia Tax-Free Fund (Ticker Symbol:GTVAX) Tax-Free National Fund (Ticker Symbol:GTFHX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Madison Mosaic Funds ® www.mosaicfunds.com TABLE OF CONTENTS Summary Data: Virginia Tax-Free Fund 1 Investment Objectives/Goals 1 Fees and Expenses 1 Portfolio Turnover 1 Principal Investment Strategies 2 Principal Risks 2 Risk/Return Bar Chart and Performance Table 3 Management 4 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Summary Data: Tax-Free National Fund 5 Investment Objectives/Goals 5 Fees and Expenses 5 Portfolio Turnover 5 Principal Investment Strategies 6 Principal Risks 6 Risk/Return Bar Chart and Performance Table 7 Management 8 Purchase and Sale of Fund Shares 8 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 Investment Objectives 9 Implementation of Investment Objectives 9 Municipal Bonds 9 Bond Diversification 9 Bond Maturity 10 Bond Quality 10 Portfolio Trading Activity - Taxable Capital Gains Potential 10 Temporary Defensive Position 10 Risks 11 Interest Rate and Market Risk 11 Legislative Risk 11 Capital Gains Tax-Related Risk 11 Alternative Minimum Tax-Related Risk 11 Call Risk 11 Risk of Default 12 Virginia Fund Specific Risks 12 Portfolio Holdings 12 Management 13 Investment Adviser 13 Compensation 13 Pricing of Fund Shares 14 Shareholder Information 14 Purchase and Redemption Procedures 14 Dividends and Distributions 14 Frequent Purchases and Redemptions of Fund Shares 15 Taxes 16 Federal Taxes 16 State and Local Taxes 18 Taxability of Transactions 18 Certification of Tax Identification Number 18 Financial Highlights 18 SUMMARY DATA:VIRGINIA TAX-FREE FUND Investment Objectives/Goals The primary investment objective of the Virginia Tax-Free Fund (the “Virginia Fund”) is to receive income from municipal bonds and to distribute that income to its investors as tax-free dividends.The secondary objective is to distribute dividends that are intended to be exempt from Virginia (and local) tax as well as federal tax. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Virginia Fund. Shareholder Fees: (fees paid directly from your investment) Maximum sales charge (load) None Redemption fee None Exchange fee None Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.625% Distribution (12b-1) fees None Other expenses 0.40% Total annual fund operating expenses 1.03% Example: This example is intended to help you compare the cost of investing in the Virginia Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Virginia Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $105 $328 $569 $1,259 Portfolio Turnover The Virginia Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s 1 performance.During the most recent fiscal year, the Virginia Fund’s portfolio turnover rate was 18% of the average value of its portfolio. Principal Investment Strategies The Virginia Fund seeks to achieve its investment objective by investing at least 80% of its assets in municipal bonds that are exempt from federal and state income tax for residents of Virginia.These securities may be issued by state governments, their political subdivisions (for example, cities and counties) and public authorities (for example, school districts and housing authorities).The Fund may also invest in bonds that, under federal law, are exempt from federal and state income taxation, such as bonds issued by the District of Columbia, Puerto Rico, the Virgin Islands and Guam.The Fund only invests in “investment grade” bonds, which means bonds in the top four rating categories awarded by a nationally recognized statistical rating organization, such as Moody’s or S&P.The Fund invests in intermediate and long-term bonds having average, aggregate maturities (at the portfolio level) of 7 to 15 years.Under normal market conditions, the Fund will have an average duration range of 3 to 10 years, although it is expected to center around 5 to 8 years. Securities are selected for the Fund that, in the opinion of the portfolio managers, provide the highest combination of yield (i.e., the interest rate the bond pays in relation to its price), credit risk and diversification.To a lesser extent, consideration is also given as to whether a particular bond may increase in value from its price at the time of purchase. Principal Risks Interest Rate Risk.The share price of the Virginia Fund reflects the value of the bonds held by it. When interest rates or general demand for municipal securities change, the value of these bonds change.If the value of these bonds falls, the share price of the Fund will go down.What might cause bonds to lose value? One reason is because interest rates went up.
